 F.M. REEVES AND SONS, INC.2952.The labor organizations named below claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Rich-land,Washington, places of operation, including counter employees 2and plant clerical employees 4 but excluding office clerical employees,truckdrivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'Teamsters,Warehousemen, Garage Employees and lielpeis, Local 839, AFL, inter-vened at the hearing but dues not desrie to appear on the ballot.Time counter employees isork at the Employer's various substations.They wait oncustomers, who deliver and call for laundry and cleaning at these branchesAt the Em-ployer's main pant, employee Lillian Nance spends a substantial portion of her time per-forming the duties of a counter guI, and also pertotins some office clerical-dutiesShei, pail at the same rate and is apparently under the same supervision as the counter em-ployeesWe inelmie hem in the unitiBlanch Moss petloruit, elei icnl duties ielated to the production operationsIn agree-ment with the pa itice, Re find hen to be a plant clerical employee and include her in theinn,F. M. Reeves and Sons, Inc.andChauffeurs,Teamsters&HelpersLocal Union 492, AFL,Petitioner.Case No. 33-PC-500.April19,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold L. Hudson, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Farmer andMembersMurdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.''The Employer contends the Board should not assert jurisdiction over its Roswelloperation in the lightof F11.Reevesand Sons, Inc.,111 NLRB 186, wherein the Boarddismissed a representation petition because the Employer's operations did not meet itsjurisdiction standardsThe record now before the Board shows the Employer'sRoswelloperation sold,undercontract,materials valued at about $110,000 to contractors perform-ing workat a militaryinstallation,theWalker AirForce BaseAs the Employer's opera-112 NLRB No. 59. 296DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labor organization named below claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9(c) (1) and Section2 (6) and(7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees of the Roswell, New Mexico, operation of F. M.Reeves and Sons, Inc., excluding supervisors,salesmen,watchmen,carpenters, plant clerical and office clerical employees as defined inthe Act.[Text of Direction of Election omitted from publication.]tions thus substantially affect the national defense(Maytag Aircraft Corp.,110 NLRB594), and the Board's dismissal of the petition in the recent previous proceeding involvingthe Employer was obviously due to an incomplete record, we shall at this time assert juris-dictionover the Employer'sRoswell operation.Cf.Bob Morgan Motor Company, Inc.,106 NLRB 334.The Employer objects to the use of a calender year in determining the dollar volume ofits operations because in the prior proceeding the Board's frame of reference in determin-ing business volume was a fiscal year.As the Board merely uses a yearly period proxi-mate tothe filing of a representation petition as a yardstick for determining the impactof an employer's operations upon commerce and, absent special circumstances not presenthere,isnot concerned with the characteristics of the annual period selected,we find nomeritin the Employer's objection2 The Employer assertsthe petition should be dismissed because the Petitioner's currentrepresentation interest in the employees is insufficient,noting that about 2 months elapsedbetween thefiling of the petition and the hearing.It is well established that the suffi-ciencyof a petitionei'1 representation inter est is a matter for administrative determination.and the Board isadministrativelysatisfied that the Petitioner's showing of interest herewarrants an electionto deteimine the employees'desires.Tube Distributors Co., Inc.andLocal 810, Steel,Metals, Alloys& Hardware,Fabricators&Warehousemen,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.CaseNo. 2-RC-6152.April 20,1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated December18, 1953,1 amended on January 12, 1954, and further amended on No-vember 1, 1954,2 an election was conducted on November 30, 1954,under the direction and supervision of the Regional Director for theSecond Region.At the conclusion of the election, the parties werefurnished with a tally of ballots which shows that, of approximately1 Tube Distributors Co, Inc,2-RC-6152, December 18, 1953, not reported in printedvolumes of Board Decisions and Orders.2The election was postponed because of pending unfair labor practice charges.112 NLRB No 47.